 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     Daniel Ray Helwick
 7
 8                                 IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                           Case No. 1:16-cr-00089-LJO
12                         Plaintiff,                        UNOPPOSED MOTION FOR EARLY
                                                             TERMINATION OF SUPERVISED RELEASE;
13       vs.                                                 ORDER
14       DANIEL RAY HELWICK,                                 Hon. Lawrence J. O’Neill
15                        Defendant.
16
17             The defense moves this Court for an order terminating supervised release for the above
18   named defendant. Defense counsel has conferred with counsel for the government, Assistant
19   United States Attorney Kimberly Sanchez, as well as United States Probation Officer Laura Del
20   Villar, and neither has any opposition to this motion. See Exhibit A: Email Responses from
21   AUSA Sanchez and USPO Del Villar.
22             Title 18 U.S.C. § 3583(e)(1) grants the court power to terminate a term of supervised
23   release at any time after the expiration of one year of supervised release, pursuant to the
24   provisions of Federal Rule of Criminal Procedure Rule 32.1(c)1, provided the court is satisfied
25   that such action is warranted by the conduct of the defendant and in the interests of justice.
26
27   1
       Federal Rule of Criminal Procedure 32.1(c)(1) generally requires “a hearing, at which the person has the right to
     counsel and an opportunity to make a statement and present any information in mitigation.” However, no hearing is
28   required if the defendant waives the hearing. Fed. R. Crim. P. 32.1(c)(2)(A). Nor is a hearing required if the relief is
     favorable to the defendant and the government does not object. Fed. R. Crim. P. 32.1(c)(2)(A) and(B). Under both
     provisions, no hearing is required here.
 1           On March 15, 2013, Daniel Ray Helwick was sentenced after having pled guilty to one
 2   count of importation of cocaine in the Southern District of California in case 3:11-cr-05786-JLS.
 3   The Court sentenced Mr. Helwick to 72-months in custody followed by a 60-month term of
 4   supervised release (Doc.55). Mr. Helwick was released from prison on May 17, 2016 and is
 5   currently doing well on supervision.
 6           Having completed approximately three out of five years of his supervision with no
 7   violations, Mr. Helwick has maintained steady employment and/or schooling, provided for his
 8   family, fulfilled all his supervision requirements, and has had absolutely no issues while on
 9   supervision. Due to this demonstrated compliance with supervision and his ability to be a
10   productive, law-abiding citizen, both the government and probation have no objection to this
11   early termination request. Additionally, Mr. Helwick is nearing completion of his HVAC
12   certification which will lead to better employment opportunities in the future. Mr. Helwick is
13   also engaged to be married. Together with his fiancée, they have four children in their home.
14   Recently, Mr. Helwick was awarded full custody of his biological children in July 2018.
15           Based on the foregoing, the defense submits that early termination of supervised release
16   is warranted based on the conduct of Mr. Helwick and in the interests of justice.
17
18                                                HEATHER E. WILLIAMS
                                                  Federal Defender
19
20   DATED: May 7, 2019                           /s/ Charles J. Lee
                                                  CHARLES J. LEE
21                                                Assistant Federal Defender
                                                  Attorney for Defendant
22                                                DANIEL REY HELWICK
23
24
25
26
27

28

     Helwick – Unopposed Motion for Early
     Termination of Supervised Release
                                                      2
 1                                             ORDER
 2           Daniel Ray Helwick.is hereby discharged from supervised release, effective immediately,
 3   on case 1:16-cr-00089-LJO.
 4
 5   IT IS SO ORDERED.
 6       Dated:     May 7, 2019                          /s/ Lawrence J. O’Neill _____
 7                                               UNITED STATES CHIEF DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

     Helwick – Unopposed Motion for Early
     Termination of Supervised Release
                                                    3
